BLAIR, C.
— By an ordinance of the city of St. Louis, of date March 19, 1907, it was required that on every automobile operated in that city there be displayed, in a prescribed way, for the purpose of identification, the number' of its city license, the sections in question reading as follows:-
“Section 1553. That hereafter, all automobiles operated in the city of St. Louis, shall display identification numbers as herein provided. Such numbers shall be not less than five inches high, and the line marking the numbers shall be white and be five-eighths of an inch wide at every point and such numbers shall be placed at least three-fourths of an inch apart.
“Section 1554. All such numbers shall be painted on black or blue signs or placques of wood, metal or leather, or directly on the machine itself, provided the machine be painted black at this particular place; and such signs or placques shall be so attached to the machine that they will not sway in any direction independently of the motion of such machine. The numbers shall be of arabic numerals. The numbers to be displayed on said automobiles as herein provided, shall correspond with the number of the operating license tag or plate issued to the owner of said automobile, providing further that a license tag or plate bearing numbers and attached to the machine and lighted at night as herein provided may be used as a full compliance with the provisions of this ordinance.
“Section 1555. Such numbers shall be displayed on the rear of the machine, in plain sight as nearly as possible in the middle of the machine, and shall be low enough so as not to be hidden by the hood or any other obstruction on the machine.”
' In August, 1907, appellant violated this ordinance and subsequent proceedings resulted in the judgment from which this appeal was taken.
The case was heard below on an agreed statement of facts which discloses that on the automobile which *508appellant was operating, its registration number appeared in full conformity to the provisions of the statutes of the State, and that the city license tax imposed by the ordinance to which reference is made in the section quoted, had been paid. The number of the city license did not appear on the vehicle.
Except in matters of purely local and municipal concern (St. Louis v. Dorr, 145 Mo. l. c. 476 et seq.; St. Louis v. Meyer, 185 Mo. l. c. 597) the regulation of which has been committed to the municipality, the ordinances of the city of St. Louis, in instances in which they are repugnant to the general laws of the State, must yield.
This conclusion is supported by constitutional, statutory and charter provisions (Secs. 23, 25, Art. 9, Const.; See. 9582, R. S. 1909; Sec. 26, Art. 3, Charter of St. Louis), the common law (Tiedeman on Mun. Corp. sec. 146) and numerous decisions of our courts (St. Louis v. Meyer, supra; St. Louis v. Klausmeier, 213 Mo. l. c. 125), and is not open to question.
It is not necessary to delimit the field within which the Municipal Assembly of the city of St. Louis may exert its power, freed from the restraint of general laws, to legislate in matters of purely local and municipal concern, but it will suffice to say that the subject-matter of the ordinance in question is clearly one with reference to which the State Legislature has the power to enact a general law (City of St. Louis v. Meyer, supra; City of St. Louis v. King, 226 Mo. l. c. 348; City of Buffalo v. Lewis, 192 N. Y. 199 et seq.); and, consequently, the ordinance itself belongs to that class to the validity of which harmony with the laws of the State is requisite. The motor vehicle law, chapter 83, Revised Statutes 1909, was designed to apply uniformly throughout the State and to repeal all conflicting provisions whether found in statute or in ordinances. [City of Buffalo v. Lewis, supra.]
The sole question presented, therefore, is whether *509the ordinance above set forth is in conflict with the state law. The section of the statute with which it is said to come into collision is section 8505, Revised Statutes 1909, by which section the manner in which the registration number of all motor vehicles registered in the office of the Secretary of State shall be displayed is minutely prescribed, that section concluding with the following proviso: “And provided, that said owner shall not be required to place any other mark of identity upon his motor vehicle.”
In searching for the meaning of this section and proviso, conditions under the former law may be taken into consideration and the evils to be remedied taken into account. [City of Buffalo v. Lewis, supra.] Prior to the enactment of the section in question, the Act of 1903 (Laws 1903, p. 162) required that a license be procured in each county in which an automobile was operated (State v. Cobb, 113 Mo. App. 156), and that the number of such license be displayed upon the vehicle. It was necessary under the Act of 1903 to secure one hundred and fifteen licenses and display as many license numbers, if an automobile was operated in all parts of the State.
It is apparent that the chief purpose of identification numbers, such as the statute requires, is to enable officers of the law, or bystanders, when occasion requires, to identify these rapidly moving vehicles and prevent their owners or operators escaping, by flight, for which they are so well equipped, responsibility for such offenses against speed regulations as they may commit and for negligence of which they may be guilty.
The presence, on a rapidly moving automobile, of two or more identification numbers between which the observer must choose and which must themselves be “identified,” or distinguished from each other, could have no other effect than, in many instances, to defeat the very purpose for which such numbers are required to be attached to the vehicle.
*510Doubtless these and like reasons influenced the Legislature to affix the proviso to the section mentioned. In view of these considerations and the plain and unambiguous language of the proviso itself, it would seem that it could hardly be contended that if the words of this proviso are “taken in their plain or ordinary and usual sense” (See. 8057, R. S. 1909) they can be harmonized with the ordinance under which the conviction in this case occurred.
Counsel for respondent contend that the proviso in question has reference solely to marks of identification under the state law and does not interfere with the right of the city to require an additional number to be displayed for the purpose of identifying the vehicle under the city ordinance. If the sole purpose of the required identification number was to proclaim that the state tax had been paid, the contention would be more plausible. But such is not the case. The size, position,’ manner in which they are required to be attached to the vehicle, and the marked difference in these respects between the numbers which motor vehicles are required to carry and those it is customary to require in the case of other vehicles, disclose that there was the additional reason, pointed out above, that these vehicles must often be identified while in swift flight over the streets and highways, to the end that speed regulations may be enforced and responsibility for negligence fixed. In fact, this is the principal purpose of the requirement. [People v. Schneider, 139 Mich. 675; Commonwealth v. Boyd, 188 Mass. 79.]
This salutary purpose would be practically defeated by putting upon the proviso the construction respondent asks, since the appearance of two numbers on the vehicle must necessarily tend to confuse. It was this very thing which the Legislature, in our opinion, intended to prevent. The ordinance in question shows on its face that it was not enacted merely to provide a means whereby the fact that the license tax had been *511paid might be disclosed. It appears from the ordinance there is other provision made for the issuance to the owners of automobiles of a license tag or plate distinct from'the identification number required by this ordinance to be placed upon such vehicles. Section 1554 of the ordinance provides: “The numbers to be displayed on said automobiles as herein provided, shall correspond with the number of the operating license tag or plate issued to the owner of said automobile, provided further that a license tag or plate bearing numbers and attached to the machine and lighted at night as herein provided may be used as a full compliance with this ordinance.”
It appears, therefore, that the theory of the ordinance is not merely to provide a number to show that the tax is paid, but an additional number for some other purpose, for which it is lawful, under certain restrictions, to substitute the license tag. But it is not for a violation of any ordinance requiring simply the display of a license tag that appellant was convicted, but for a violation of an ordinance which attempted to require him to display an identification number in addition to that required by the statute.
This conviction cannot be upheld upon the ground that no license tag-was displayed, since the proceedings were not brought under an ordinance of that Mnd.
It is further argued in support of the validity of the ordinance, that since the city charter gives respondent the power to license and tax vehicles of all kinds, and since the motor vehicle law itself expressly authorizes all the cities of the State to exact a license tax from resident owners of motor vehicles, the power of respondent to require the display upon automobiles, motor-' cycles, etc., of the numbers of the licenses issued therefor is necessarily incident to the power to license and tax, and that, in fact, the power to license and tax cannot be exercised if the display of the city license number cannot be compelled.
*512TMs contention assumes that the requirement of the ordinance is that a license tag be displayed.. Such it clearly is not, as indicated above. But were that assumption correct, the Legislature has provided the means of identification asserted to be essential to the exercise of the power of the city to enforce its license ordinances against motor vehicles. With very little additional inconvenience the municipal authorities can utilise this means of identification for all purposes for which identification can be of value in enforcing the collection of the license tax imposed upon automobiles.
Counsel do not suggest any particular in which the enforcement of the license ordinance would be aided by attaching a second mark of identification to each vehicle. It may be that such enforcement would be rendered more convenient by such double identification, but it is certainly not vitally necessary to the exercise of the power to impose a license. Mere considerations of convenience, however, cannot be permitted to thwart the legislative will, nor held to empower the municipality to exercise an authority expressly denied it by general law. [St. Louis v. King, 226 Mo. l. c. 345.]
No such means of identification are required in the cases of vehicles drawn by horses, which, though usually not moving so rapidly as motor vehicles yet move with sufficient rapidity to present equal difficuíty in the matter of identification for the purpose of ascertaining whether the vehicle tax, usually imposed, has-been paid.
The reasons given in support ■ of the contention mentioned would be well enough if addressed to the Legislature, which body has power to repeal and amend laws. We can do neither. Since the proviso in question is subject to but one construction, we cannot do otherwise than put that construction upon it.
It is worthy of note that the Act of 1911 (Laws 1911, pp. 324, 325) opens the way for the city to require motor vehicles to display an identification *513number ’ elsewhere than on the rear thereof. That act, though of course not applicable to this case, does indicate that the Legislature thought it necessary to amend the proviso to section 8505, Revised Statutes, 1909, in order that the city might require automobiles to display their city license numbers, the amendment still carefully prohibiting their display on the rear of the vehicles where their presence would tend to confuse those undertaking to identify the machines. This amendment amounts to a legislative construction of the proviso in harmony with that which we have given it above. Doubtless the amendment was induced by the presentation to the Legislature of the reasons presented to us in respondent’s brief. That act takes effect August 1, 1911, and it will obviate most of the difficulties with which respondent asserts it will be confronted if a natural construction is put upon the proviso to section 8505.
The power of the city to require the payment of a license tax is not questioned by appellant, and it is unnecessary to further discuss the authorities on that subject to which counsel for the city have directed' our attention. Neither are those eases applicable in which, in the absence of a statutory prohibition, the right of the city to require that the city license number be displayed was upheld.
That portion of the ordinance on which the conviction in this ease rests is invalid. Since a retrial could not change the agreed facts, it is unnecessary to remand the case. The judgment is reversed.
Brown, C., concurs.
PER CURIAM.
— The foregoing opinion of Blair, C., is adopted as the opinion of the court.
All the judges concur except Valliant, J., who dissents in opinion filed.